Citation Nr: 1436954	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left knee arthritis.  

2.  Entitlement to service connection for right knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1979 and from December 1979 to October 1981.  He also had subsequent service with the Idaho Army National Guard, to include a period of active duty for training (ACDUTRA) from June 16, 1990 to June 30, 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In October 2009 and January 2014, the case was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran sustained a pre-service left knee injury, however, a left knee disability was not noted when he was examined for enlistment; his left knee symptoms in service were acute and resolved and a current left knee disability related to those symptoms is not shown.  

2.  The Veteran's current left knee arthritis, was not manifested in service or in the first year following his discharge from service, and is not shown to be related to his service/the complaints and findings noted therein.

3.  The Veteran's right knee complaints in service were acute and resolved without residuals; right knee arthritis was not manifested in service or in the first postservice year; and his current right knee arthritis is not shown to be related to his service/the complaints and findings noted therein.


CONCLUSIONS OF LAW

1.  Service connection for left knee arthritis is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
2.  Service connection for right knee arthritis is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a September 2007 letter prior to the December 2007 rating decision on appeal.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for obtaining, and the evidence the Veteran was responsible for providing.  During the July 2009 hearing, the undersigned explained the issues and what type of evidence could be submitted to substantiate the Veteran's claim; the Veteran's testimony demonstrates he has knowledge of what is needed to substantiate this claim.  The Board finds that the notice duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged notice was inadequate.

The Veteran's service treatment records (STRs) and pertinent post-service medical records (including from the Social Security Administration (SSA)) have been secured.  He was afforded a VA examination in June 2010 (with a February 2014 addendum opinion).  The Board finds that the examination report (and addendum opinion) cumulatively are adequate for rating purposes, as they reflect familiarity with the record and include the findings needed to adjudicate these claims as well as rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Factual Background, 

Initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has testified that he sustained left knee injuries in service which resulted in his current disability.  [He also testified (and his STRs reflect) that prior to enlistment, in 1972, he was involved in a motorcycle accident and he sustained a left knee injury.]  

On March 1975 service enlistment examination, no knee problem was reported; the Veteran's lower extremities were normal on clinical evaluation.  In August 1975, on his 20th day of training, he began experiencing left knee pain without significant preceding trauma.  It was noted that he had a left knee effusion from a motor vehicle accident in 1972, but no fracture at the time; treatment was by aspiration and crutches, and he had no further significant problems with the knee thereafter.  In service the left leg was placed in a posterior leg splint and the Veteran received physical therapy.  In March 1979 he was put on physical profile for bilateral knee pain, when crepitation was noted in both knees; the impression was minimal bilateral chondromalacia patella.  Examinations in June 1979 and September 1981 found left knee and pre patella effusions, noted as epts (existed prior to service), and NCNS (with no complications and no sequelae).  

On April 1991 periodic examination for National Guard service, the Veteran reported a history of painful joints; the examiner's summary explained that years ago he had water on the knee, was treated, and has had no problems since.  

VA treatment records show initial postservice complaints of knee pain in December 2000 and subsequent findings of possible osteoarthritis and patellar tendonitis.  

A July 2004 VA X-ray report shows that both knees had normal bony structures; but there was thinning of the joint space in the medial compartment on the left with weight-bearing and questionably on the right to a lesser degree.  

VA treatment records include a September 2007 note to the Veteran advising him that a knee X-ray found mild arthritis and cartilage thinning about the knee cap.  

A June 2010 VA joints examination report shows a diagnosis of DJD (degenerative joint disease) of the knees.  The examiner reviewed the Veteran's claims file and opined that the DJD of the knees "is less likely as not (less than 50/50 probability) caused by or a result of, or aggravated by military service."

Regarding the left knee, the examiner explained that the "Veteran had a knee effusion in 1975" and "was discharged a couple of days later with no apparent sequelae.  The knee exam at that time was otherwise normal and there is no mention of any pathology that would be chronic."  The examiner also noted that the Veteran mentioned this incident in paperwork in 1991 and "mentioned that it had resolved."  The examiner further explained:

There are notes about ch[o]ndromalacia patella from 1979, and this is not a condition that becomes permanent.  In any event, there is no evidence of chondromalacia on today's exam which is entirely normal other than for quad tendon tenderness.  There is no crepitance, no effusion, period.  Veteran has been a long haul truck driver, and walks a lot for work.  He has been out of the military for over 28 years, and the DJD found on today's [X-]rays is much more likely to have been caused by activities/employment in the past 28 years than anything in the STRs.  

Regarding the right knee, the examiner explained:  

Veteran was noted to have chondromalacia of both knees in 1979.  This is not apparent today.  His knee exam is normal today.  His X-rays show DJD expected for a person his age due to normal wear and tear.  Of note, there may be some loose bodies on his right knee X-ray, and they are asymptomatic.  In fact, with his right knee X-ray being equally bad (insofar as DJD is concerned) as his left knee, this indicates that his 1eft knee DJD would likely be the same, regardless of the effusion he had in 1975.

Regarding whether DJD of either knee was manifested within one year following separation from active duty (i.e., whether notations of crepitus in 1979 reflected underlying DJD), in a February 2014 addendum opinion, the examiner opined that based on a review of the Veteran's claims file and "old Boise VA records, which do not indicate any attention was sought for any knee condition [earlier]," DJD of the knees is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  Specifically, the examiner opined:

1.  [T]he crepitance from CMP in 1979 does not equate with DJD, or future development of DJD.

2.  The fluid drained from the knee in 1975 was a one-time occurrence, and not indicative of any chronic condition.

3.  With no evidence that veteran sought medical attention for either knee all the way through the 1990's, it is far less likely as not the case that veteran had DJD manifest within one year of separation from active duty.

4.  There is no medical evidence that veteran had any ongoing knee problems of any significant clinical nature, even considering that he claims he has had knee pain since service.

5.  His post-service activities and employment indicate that his knees do not render him unable to do such activities (especially moving furniture up stairs THREE DAYS AFTER A C&P EXAM for his knees, and after appealing a denial for a back condition !!).

The examiner explained that the chondromalacia patella (CMP) noted in service "is NOT a chronic condition, nor is it synonymous with DJD.  It is an irritative condition caused by a tracking problem with the patella, overuse, or weak quadriceps muscles.  With its onset near basic training, the latter was likely the case.  It resolves with rest, then quad strengthening.  Subsequent episodes are not caused by the previous episode, nor are they related in any way."  The examiner noted further that on an April 1991 National Guard questionnaire, the Veteran "mentioned having had water on the knee and 'no problem since'".  The examiner found significant that in 1990 the Veteran was treated for a shoulder injury sustained riding a bicycle (when there was no mention of knee pain), explaining that "[r]iding a bicycle, by the way, is the LAST thing someone with CMP would want to do.  In the absence of acute knee complaints, CMP almost certainly did not exist in 1990 when the shoulder injury was mentioned.  If CMP existed at that time, bike riding would make it worse and it would be mentioned."  The examiner also noted that the Veteran had reported "no problem since" in April 1991, "indicating that his CMP was resolved."  The examiner further explained:  

Notes from the 2000-2004 era do mention that veteran was a long-haul truck driver.  This involves getting in and out of his cab.  It is also mentioned that veteran hurt his left shoulder twice.  The first time was a Workman's Comp case, and the second time was rolling a tarp.  This tarp rolling is also indicative of work-related stress on his knees, and it illustrates that his knees were functional enough to allow him to climb all over his truck.  

The notes from that era also mention that veteran was a school custodian.  The 4/20/2006 note mentions that veteran had bilateral knee pain after squatting and crawling at work.  With no significant established pattern of seeking medical attention for his knees prior to that, it is clear to me that his post-service employment was causing him more knee damage than any activity in service, especially once veteran said "no problem since" in 4/1991.  Even after the 4/20/2006 note, veteran went back to long-haul trucking, then as a night security guard.  

***Medical records dated 6/14/2010 are very ironic.  This was THREE DAYS AFTER MY PRIOR C&P EXAM THAT THIS REMAND ADDRESSES.  In that 6/14/2010 note, it is stated that veteran hurt his shoulder after a ground level fall while helping his son move furniture.  The subsequent orthopedic note about the shoulder (11/23/2010) further clarifies the moving adventure by stating that the veteran was moving furniture on STAIRS.  This essentially disqualifies any claim of prior knee disability at that point.  

Legal Criteria

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

It is not in dispute that the Veteran was seen for knee complaints in service and that he now has DJD of both knees.  What remains for resolution is whether any current left or right knee disability is related to his service.

While the Veteran was seen for knee complaints in service, a chronic knee disability therein is not shown.  The complaints treated in service resolved with treatment including immobilization, therapy, and temporary profile.  Reports of service separation examinations in June 1979 and September 1981 note that left knee/pre patella effusions resolved (NCNS) and  on April 1991periodic examination for National Guard service the examiner noted that the Veteran had water on the knee "years ago" and has had no problems since.  The initial documented postservice knee complaints were in December 2000 and subsequent X-rays found DJD of both knees.  Consequently, service connection for the veteran's current bilateral knee DJD on the basis that such disability became manifest in service, and persisted, or  on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 ) is not warranted.  

There is no competent (medical) evidence in the record that otherwise relates the Veteran's bilateral knee DJD to his service.  Postservice treatment records note only the diagnoses of knee disability; they do not suggest that such disability may be related to the Veteran's service.  The only competent (medical) evidence that directly addresses this matter is in the report of the June 2010 VA examination with February 2014 addendum opinion to the effect that DJD of the Veteran's knees "is less likely as not (less than 50/50 probability) caused by or a result of, or aggravated by military service."  The provider attributed the Veteran's DJD of the knees to his 28 years of postservice activities and employment.  The opinion is by a medical professional (competent to offer it), reflects familiarity with the entire record, and includes detailed rationale with multiple citations to supporting factual data; it is probative evidence in this matter.  As there is no competent evidence to the contrary, it is persuasive.  

The only evidence in the record that relates the Veteran's bilateral knee disability to his service consists of his own opinions.  He is a "layperson" and does not allege he has any medical expertise.   While a layperson may be competent to observe joint symptoms including pain, the diagnosis and etiology of an insidious process such as arthritis are complex medical questions that require medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not submitted any medical opinions or medical literature in support of his allegations.  In the absence of evidence of onset of related symptoms in service (as those in service have been related to other distinct problems that have resolved) and continuity of such symptoms thereafter, his unexplained and unsupported (by medical evidence) statements alleging a nexus between his service and his bilateral knee DJD do not merit any probative value.  The Board notes also that a lengthy time interval between service and the initial postservice clinical notation of knee complaints (here, nearly 19 years) is, of itself, a factor weighing against a finding of service connection.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for left and right knee arthritis and that they must be denied.


ORDER

The appeal seeking service connection for left knee arthritis is denied.

The appeal seeking service connection for right knee arthritis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


